        Case 5:19-cv-00346-PSH Document 46 Filed 02/09/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        PINE BLUFF DIVISION


JOHN PARKER                                                           PLAINTIFF


v.                         Case No: 5:19-cv-00346 PSH


TURNTINE, et al.                                                   DEFENDANTS

                                  JUDGMENT

      Pursuant to the order filed this date, judgment is entered dismissing this case

without prejudice.

      DATED this 9th day of February, 2021.




                                      UNITED STATES MAGISTRATE JUDGE
